Exhibit 10.4

CONFIRMATION AGREEMENT

THIS CONFIRMATION AGREEMENT (this “Agreement”) is dated as of December 21, 2011,
among PowerSecure International, Inc., a Delaware corporation (“Borrower”), each
Subsidiary of Borrower a party to this Agreement (collectively with Borrower,
the “Loan Parties” and individually, a “Loan Party”), Citibank, N.A., as
Administrative Agent (“Administrative Agent”), for the benefit of each Lender.

BACKGROUND.

Borrower has previously entered into that certain Credit Agreement, dated
August 23, 2007 by and among Borrower, the Lenders party thereto, and the
Administrative Agent (such agreement, as amended prior to the date hereof, the
“Existing Credit Agreement”).

Schedule 1 describes each Guaranty or Guaranty Supplement executed by a Loan
Party (each such Guaranty or Guaranty Supplement, together with all amendments
and restatements, a “Guaranty”), each Security Agreement executed by a Loan
Party (each such Security Agreement, together with all amendments and
restatements, a “Security Agreement”), and each Deed of Trust executed by a Loan
Party (each such Deed of Trust, together with all amendments and restatements, a
“Deed of Trust”) in connection with the Existing Credit Agreement.

Borrower has requested that Lenders amend and restate the Existing Credit
Agreement, as provided in the Amended and Restated Credit Agreement dated as of
the date hereof (such agreements, together with all amendments and restatements
being referred herein as the “Credit Agreement”).

It is a condition precedent to the effectiveness of the Credit Agreement that
each Loan Party execute and deliver this Agreement.

AGREEMENT.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
as a condition to the effectiveness of the Credit Agreement and in order to
induce Lenders to enter into the Credit Agreement, each Loan Party agrees as
follows:

1. Definitions. Capitalized terms not otherwise defined in this Agreement have
the meaning specified in the Credit Agreement.

2. Ratification. Each Loan Party (a) agrees, ratifies and confirms that the
Guaranty to which such Loan Party is a party (if any) remains in full force and
effect, and after giving effect to this Agreement and the Credit Agreement, is a
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, except to the extent that the enforceability hereof and thereof may
be limited by bankruptcy, insolvency or like laws affecting creditors rights
generally and by the application of general equitable principles (whether such
enforcement is sought by proceedings in equity or law), (b) agrees, ratifies and
confirms that the Security Agreement to which such Loan Party is a party (if
any) remains in full force and effect, and after giving effect to this Agreement
and the Credit Agreement, is a valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except to the extent that the

 

CONFIRMATION AGREEMENT



--------------------------------------------------------------------------------

enforceability hereof and thereof may be limited by bankruptcy, insolvency or
like laws affecting creditors rights generally and by the application of general
equitable principles (whether such enforcement is sought by proceedings in
equity or law), (c) agrees, ratifies and confirms that the Deed of Trust (if
any) to which such Loan Party is a party remains in full force and effect, and
after giving effect to this Agreement and the Credit Agreement, is a valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
except to the extent that the enforceability hereof and thereof may be limited
by bankruptcy, insolvency or like laws affecting creditors rights generally and
by the application of general equitable principles (whether such enforcement is
sought by proceedings in equity or law), (d) agrees that each reference in each
Loan Document (as defined in the Existing Credit Agreement) to the Existing
Credit Agreement shall mean the Credit Agreement, and (e) represents and
warrants to Lenders and Administrative Agent that (i) each representation and
warranty in the Guaranty to which such Loan Party is a party is true and correct
in all material respects as of the date hereof (including after giving effect to
the Credit Agreement), except those representations and warranties that speak to
a specific date or to the extent such representations and warranties are already
qualified by materiality, in which case, such representations and warranties are
true and correct in all respects, (ii) each representation and warranty in the
Security Agreement to which such Loan Party is a party is true and correct in
all material respects as of the date hereof (including after giving effect to
the Credit Agreement), except those representations and warranties that speak to
a specific date or to the extent such representations and warranties are already
qualified by materiality, in which case, such representations and warranties are
true and correct in all respects, (iii) each representation and warranty in the
Deed of Trust to which such Loan Party is a party is true and correct in all
material respects as of the date hereof (including after giving effect to the
Credit Agreement), except those representations and warranties that speak to a
specific date or to the extent such representations and warranties are already
qualified by materiality, in which case, such representations and warranties are
true and correct in all respects, (iv) each representation and warranty in each
other Loan Document to which such Loan Party is a party is true and correct in
all material respects as of the date hereof (including after giving effect to
the Credit Agreement), except those representations and warranties that speak to
a specific date or to the extent such representations and warranties are already
qualified by materiality, in which case, such representations and warranties are
true and correct in all respects, (v) such Loan Party has received and reviewed
a copy of the Credit Agreement, and (vi) such Loan Party will receive both
direct and indirect benefit from its execution and delivery of this Agreement.

3. Obligations Restatement. Neither the Credit Agreement nor any other Loan
Document is intended as or shall be construed as a release or novation of any
“Obligation” or “Obligations” (as defined in the Existing Credit Agreement), all
of which are continued by the Credit Agreement.

4. Loan Document. This Agreement is a Loan Document.

5. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument. In
making proof of any such agreement, it shall not be necessary to produce or
account for any counterpart other than one signed by the party against which
enforcement is sought.

6. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW

 

CONFIRMATION AGREEMENT

2



--------------------------------------------------------------------------------

YORK. BORROWER, EACH OTHER LOAN PARTY AND EACH OTHER PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

7. WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUM-ENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

8. ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

CONFIRMATION AGREEMENT

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

Borrower:

 

POWERSECURE INTERNATIONAL, INC.

By:   /s/ Christopher T. Hutter   Print Name:  

Christopher T. Hutter

  Print Title:  

Chief Financial Officer

 

CONFIRMATION AGREEMENT



--------------------------------------------------------------------------------

Loan Parties:

 

POWERSECURE, INC.

POWERSERVICES, INC.

ENERGYLITE, INC.

UTILITYENGINEERING, INC.

UTILITYDESIGN, INC.

WATERSECURE HOLDINGS, INC. (f/k/a

Marcum Gas Transmission, Inc.)

REID’S TRAILER, INC.

EFFICIENTLIGHTS, LLC

POWERPACKAGES, LLC

MARCUM GAS METERING, INC. (f/k/a

Metretek, Incorporated)

INNOVATIVE ELECTRONIC SOLUTIONS

LIGHTING, LLC

POWERSECURE HAITI USA, INC.

By:  

/s/ Christopher T. Hutter

  Christopher T. Hutter   Chief Financial Officer for all

 

CONFIRMATION AGREEMENT



--------------------------------------------------------------------------------

Administrative Agent:

 

CITIBANK, N.A.,

as Administrative Agent

By:   /s/ Gary D. Pitcock   Print Name:  

Gary D. Pitcock

  Print Title:  

Senior Vice President

 

CONFIRMATION AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

POWERSECURE INTERNATIONAL, INC.

 

1.

Security Agreement dated as of August 23, 2007 made by PowerSecure
International, Inc. in favor of Citibank, N.A., as Administrative Agent, for the
ratable benefit of each Secured Creditor thereunder.

POWERSECURE, INC.

 

1.

Security Agreement dated as of August 23, 2007 made by PowerSecure, Inc. in
favor of Citibank, N.A., as Administrative Agent, for the ratable benefit of
each Secured Creditor thereunder.

 

2.

Guaranty dated as of August 23, 2007 made by PowerSecure, Inc. in favor of the
Guaranteed Parties thereunder.

 

3.

Deed of Trust dated as of January 17, 2008 from PowerSecure, Inc. in favor of
Mary C. Trucker, as Trustee, for the benefit of Citibank, N.A., as
Administrative Agent

UTILITYENGINEERING, INC.

 

1.

Guaranty dated as of August 23, 2007 made by UtilityEngineering, Inc. in favor
of the Guaranteed Parties thereunder.

 

2.

Security Agreement dated as of August 23, 2007, made by UtilityEngineering, Inc.
in favor of Citibank, N.A., as Administrative Agent, for the ratable benefit of
each Secured Creditor thereunder.

POWERSERVICES, INC.

 

1.

Guaranty dated as of August 23, 2007 made by PowerServices, Inc. in favor of the
Guaranteed Parties thereunder.

 

2.

Security Agreement dated as of August 23, 2007, made by PowerServices, Inc. in
favor of Citibank, N.A., as Administrative Agent, for the ratable benefit of
each Secured Creditor thereunder.

ENERGYLITE, INC.

 

1.

Guaranty dated as of August 23, 2007 made by EnergyLite, Inc. in favor of the
Guaranteed Parties thereunder.

 

2.

Security Agreement dated as of August 23, 2007, made by EnergyLite, Inc. in
favor of Citibank, N.A., as Administrative Agent, for the ratable benefit of
each Secured Creditor thereunder.

 

CONFIRMATION AGREEMENT

1



--------------------------------------------------------------------------------

REID’S TRAILER, INC.

 

1.

Guaranty dated as of August 23, 2007 made by Reid’s Trailer, Inc. in favor of
the Guaranteed Parties thereunder.

 

2.

Security Agreement dated as of August 23, 2007, made by Reid’s Trailer, Inc. in
favor of Citibank, N.A., as Administrative Agent, for the ratable benefit of
each Secured Creditor thereunder.

UTILITYDESIGN, INC.

 

1.

Guaranty dated as of August 23, 2007 made by UtilityDesign, Inc. in favor of the
Guaranteed Parties thereunder.

 

2.

Security Agreement dated as of August 23, 2007, made by UtilityDesign, Inc. in
favor of Citibank, N.A., as Administrative Agent, for the ratable benefit of
each Secured Creditor thereunder.

MARCUM GAS METERING, INC. (f/k/a Metretek, Incorporated)

 

1.

Guaranty dated as of August 23, 2007 made by Marcum Gas Metering, Inc. in favor
of the Guaranteed Parties thereunder.

 

2.

Security Agreement dated as of August 23, 2007, made by Marcum Gas Metering,
Inc. in favor of Citibank, N.A., as Administrative Agent, for the ratable
benefit of each Secured Creditor thereunder.

POWERPACKAGES, LLC

 

1.

Guaranty Supplement No. 3 dated as of June 9, 2009 made by PowerPackages, LLC in
favor of the Guaranteed Parties thereunder.

 

2.

Security Agreement dated as of June 9, 2009, made by PowerPackages, LLC in favor
of Citibank, N.A., as Administrative Agent, for the ratable benefit of each
Secured Creditor thereunder.

EFFICIENTLIGHTS, LLC

 

1.

Guaranty Supplement No. 1 dated as of August 27, 2007 made by EfficientLights,
LLC in favor of the Guaranteed Parties thereunder.

 

2.

Security Agreement dated as of August 27, 2007, made by EfficientLights, LLC in
favor of Citibank, N.A., as Administrative Agent, for the ratable benefit of
each Secured Creditor thereunder.

INNOVATIVE ELECTRONIC SOLUTIONS LIGHTING, LLC

 

1.

Guaranty Supplement No. 4 dated as of April 1, 2010 made by Innovative
Electronic Solutions Lighting, LLC in favor of the Guaranteed Parties
thereunder.

 

CONFIRMATION AGREEMENT

2



--------------------------------------------------------------------------------

2.

Security Agreement dated as of April 1, 2010, made by Innovative Electronic
Solutions Lighting, LLC in favor of Citibank, N.A., as Administrative Agent, for
the ratable benefit of each Secured Creditor thereunder.

POWERSECURE HAITI USA, INC.

 

1.

Guaranty Supplement No. 5 dated as of November 1, 2010 made by PowerSecure Haiti
USA, Inc. in favor of the Guaranteed Parties thereunder.

 

2.

Security Agreement dated as of November 1, 2010, made by PowerSecure Haiti USA,
Inc. in favor of Citibank, N.A., as Administrative Agent, for the ratable
benefit of each Secured Creditor thereunder.

WATERSECURE HOLDINGS, INC. (f/k/a Marcus Gas Transmission, Inc.)

 

1.

Guaranty dated as of August 23, 2007 made by WaterSecure Holdings, Inc. in favor
of the Guaranteed Parties thereunder.

 

2.

Security Agreement dated as of August 23, 2007, made by WaterSecure Holdings,
Inc. in favor of Citibank, N.A., as Administrative Agent, for the ratable
benefit of each Secured Creditor thereunder.

 

CONFIRMATION AGREEMENT

3